 •
                 Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 1 of 43


iL\~
                   ,/
                   j
                   :
                   ·.   .
                   '\
                    ~   ...,
                                     UNITED STATES DISTRICT couhT
                                   EASTERN DISTRICT OF PENNSYL v1ANIA

     CEMENT MASONS' UNION LOCAL NO. 592                                        CIVIL ACTION
         PENSION FUND,                                                         NO.
     CEMENT MASONS' UNION LOCAL NO. 592
         WELFARE FUND,                                                                19          5560
     CEMENT MASONS ' UNION LOCAL NO. 592
         JOINT APPRENTICESHIP TRAINING FUND,
     GENERAL BUILDING CONTRACTORS
         ASSOCIATION, INC. INDUSTRY
         ADVANCEMENT PROGRAM,
     CEMENT MASONS' UNION LOCAL NO. 592
         POLITICAL ACTION COMMITTEE,
     CEMENT MASONS' UNION LOCAL 592
         OF PHILADELPHIA, PA; and
     BILL OUSEY, a Fiduciary
     2315 S. 22nd Street
     Philadelphia, PA 19145,

                                         Plaintiffs,

            V.


     PINE VALLEY CONSTRUCTION MANAGEMENT LLC
     121 Peachtree Drive
     Franklinville, NJ 08322

                                         Defendant.

                                                       COMPLAINT

            Plaintiffs, by undersigned counsel, complain about Defendamt as follows:

                                                   JURISDICTION

            1.            This Court has jurisdiction over the subject matter o this action under 29 U.S.C.

     §§ l 85(a), 1132 and 1145 and 28 U.S .C. § 1367.

            2.            A copy of this Complaint has been served on the Sec etary of Labor and the

     Secretary of Treasury of the United States by certified mail.
              Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 2 of 43




                                               VENUE

         3.       Venue lies in the Eastern District of Pennsylvania under 29 U.S.C. §§ l 85(a) or

1132(e)(2).

                                              PARTIES

         4.       Plaintiff Cement Masons' Union Local No. 592 Pension Fund ("Pension Fund") is

a trust fund established under 29 U.S.C. § 186(c)(5). Its Trustees are the "named fiduciary,"

"plan administrator" and "plan sponsor" and each is an individual "fiduciary," within the

meaning of29 U.S.C. §§ l 102(a), 1002(16), (21), for the Cement Masons' Union Local No. 592

Pension Plan ("Pension Plan").

         5.       Plaintiff Cement Masons' Union Local No. 592 We fare Fund ("Welfare Fund")

is a trust fund established under 29 U.S.C. § 186(c)(5). Its Trustees are the "named fiduciary,"

"plan administrator" and "plan sponsor" and each is an individual' fiduciary," within the

meaning of within the meaning of29 U.S.C. §§ l 102(a), 1002(16), (21), for the Cement Masons'

Union Local No. 592 Welfare Plan ("Welfare Plan"). The Welfare :;-und is also known as and

referenced as the "Cement Masons Local Union No. 592 Health an I Welfare Fund" in the Labor

Agreement(s) relating to this complaint.

         6.       Plaintiff Cement Masons' Joint Apprenticeship Trai ing Fund of Philadelphia and

Vicinity ("Apprenticeship Fund" and, together with Pension Fund id Welfare Fund, "ERISA

Funds") is a trust fund established under 29 U.S.C. § 186(c)(5). Its Trustees are the "named

fiduciary," "plan administrator" and "plan sponsor" within the meil ing of 29 U.S.C. §§ 1102(a),

1002(16), (21) and "multiemployer plans" and "employee benefit p ans" within the meaning of

29 U.S.C. § 1002(37), (1), (2) and (3). The Apprenticeship Fund is also known as and referenced



738713_1.docx                                      2
CM592F.35930.pl
               Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 3 of 43



as the "Joint Apprenticeship Training Fund" in the Labor Agreement(s) relating to this

complaint.

         7.       Plaintiff General Building Contractors Association Inc. Industry Advancement

Program ("IAP") is a fund established by the General Building Contractors Association, Inc. for

the purpose of fostering and advancing the interest of the general building construction industry

in the Philadelphia metropolitan area.

         8.       Plaintiff Cement Masons' Union Local No. 592 Political Action Committee

("PAC" and jointly with the IAP, "Associations") is an unincorporated association established

pursuant to 2 U.S.C. § 431 et seq. for the purpose ofadvancing the p~litical interests of the

members of the Union by lawfully influencing the selection, nominat~on, election and/or

appointment of individuals for political office.

         9.       Plaintiff Cement Masons' Union Local No. 592 of Philadelphia, PA ("Union") is

an unincorporated association commonly referred to as a labor union nd is an employee

organization that represents, for purposes of collective bargaining, e]ployees of Pine Valley

Construction Management LLC ("Company" or "Defendant"), who re and/or were employed in

an industry affecting interstate commerce within the meaning of29 J. s.C. §§ 152(5), (6) and

(7), 185(a) and 1002(4), (11) and (12). The Union is the authorized c llection agent for PAC and

IAP and is authorized to collect all monies due and owing to them, J cluding field dues check-

off.

         10.      The ERISA Funds, Associations, and Union maintain their principal place of

business and are administered from offices located in the Eastern District of Pennsylvania.

         11.      Plaintiff Bill Ousey ("Ousey" and together with the ElISA Funds, Associations,

and Union, "Plaintiffs") is a fiduciary with respect to the Pension Fuhd, Welfare Fund and

738713_1.docx                                      3
CM592F.35930.pl
            Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 4 of 43



Apprenticeship Fund within the meaning of29 U.S.C. § 1002(21), Chairman of the PAC and

President and Business Manager of the Union, with a business address as listed in the caption.

He is authorized to bring this action on behalf of all Trustees of the Pension Fund, Welfare Fund,

Apprenticeship Fund, PAC and the Union. He is trustee ad ]item fdr the IAP in connection with

this action.

        12.      Pine Valley Construction Management LLC ("Company"), is an employer in an

industry affecting commerce within the meaning of29 U.S.C. §§ 152(2), (6) and (7), 1002(5),

(11) and (12) with a business office or registered agent at the addre~s listed in the caption.

                                        COMMON FACTS

        13 .     At all times relevant to this action, Defendant was prty to or agreed to abide by

the terms and conditions of a collective bargaining agreement(s) with the Union (singly or

jointly, "Labor Contract"). A copy of the Labor Contract and ComJ any's signature page are

attached collectively as Exhibit 1.

        14.      Defendant also signed or agreed to abide by the terms of the trust agreements of

the ERISA Funds, as from time to time amended Uointly referred tol as "Trust Agreements"),

made between certain employers and employee representatives in       J   industry(ies) affecting

interstate commerce to promote stable and peaceful labor relations.

        15.      Under the Labor Contract or Trust Agreements and applicable law, Defendant is

required:

                 a.     To make full and timely payments on a regul \ basis to the ERISA Funds,

Union and Associations as required by the Labor Contract;               I
                 b.     To file monthly remittance reports with the E       SA Funds detailing all

employees or work for which contributions were required under the abor Contract;

738713 l.docx                                     4
CM592FJ5930.pl
            Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 5 of 43



                   c.      To produce, upon request by the ERISA Funds individually or jointly, all

books and records deemed necessary to conduct an audit of their r~cords concerning their

obligations to the ERISA Funds, Union, and Associations; and

                   d.     To pay liquidated damages, interest and all costs of litigation, including

attorneys' fees, expended by the ERISA Funds, Union, and Associations to collect any amounts

due as a consequence of the Defendant's failure to comply with its contractual obligations

described in Subparagraphs (a), (b), and (c).

         16.       The ERISA Funds auditors, Novak Francella LLC, attempted to conduct a payroll
                                                                          I

compliance audit of Defendant's books and records for the period Jlanuary 1, 2016 through

December 31, 2018. By letter dated April 17, 2019, Novak Francella LLC contacted Company to

schedule a payroll compliance audit. Company did not respond to tL letter.
                                                                          I
         17.       Representatives from Novak Francella LLC called l ompany's business phone

number and left voice messages to schedule a payroll compliance a dit. Company did not

respond to the voice messages.

          18 .     By letter dated September 9, 2019, Plaintiffs' couns\ l mailed a demand to

Company for compliance with a payroll compliance audit. The letter was sent by Certified mail
                                                                              I
to the address listed in the complaint but returned as unclaimed to P, aintiffs' counsel on October

8, 2019.

          19.      All conditions precedent to this lawsuit or the relief i seeks have been satisfied.



                                    This space intentionally left blank




738 7 13_ 1.docx                                     5
CM592F.35930 .pl
            Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 6 of 43



                                          COUNT I-AUDIT

                                             PLAINTIFFS
                                                 v.
                                             DEFENDANT

         20.      The allegations of Paragraphs 1 through 19 are incotporated by reference as if

fully restated.

         21.      Defendant is obligated to permit the Plaintiffs to audit its records and to cooperate

in determining the contributions due the Plaintiffs.

         22.      The amount of contributions and work dues Defendant is required to pay to the

Plaintiffs is based upon hours worked and wages paid to employee \ performing work covered by

the Labor Contract.

         23.      Plaintiffs are without sufficient information or kno   edge to plead the precise

nature, extent and amount of Company's delinquency since the books, records and information

necessary to determine this liability are in the exclusive possession, custody and control or

knowledge of Defendant.

         24.      Computation of the precise amount of an employer's\ delinquency is normally

achieved by an audit of the employer's books and records and/or calculated from contractually-

required remittance reports submitted by the employer.

         25.      Defendant is required by the Labor Contract, Trust Algreement or applicable law
                                                                         I
to permit the ERISA Funds, Union, and Associations to audit the redords and to cooperate in

determining the contributions due Plaintiffs.

         26.      An audit of the Defendant's books and records for the period January 1, 2016, to

December 31, 2018 has not been completed because Defendant has t fused to provide all of the



7387 13_ 1.docx                                     6
CM592F.35930.pl
           Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 7 of 43



necessary documents and information to the auditors as required tiy the Labor Contract, Trust

Agreement, or applicable law.

         27.       The Plaintiffs have no adequate remedy at law because the calculation of any
                                                                        I
damages suffered as a result of the breach itself requires an audit.

         28.       All conditions precedent to equitable relief have been satisfied.
                                                                        I


         WHEREFORE, Plaintiffs ask that the Court:

                   (1)    Enjoin the Defendant, its officers, agents, servants, employees, attorneys

and all others in active concert or participation with them to permi~ an audit of all records under

their actual or constructive control and, in the absence of records, tl cooperate in alternative

methods for the determination of work for which contributions are bue, and

                   (2)    Grant such other or further relief, legal or eqL table, as may be just,

necessary or appropriate.




                  COUNT II - CONTRIBUTIONS UNDER ERISA ~FTER AUDIT
                                                                            I
                                             ERISAFUNDS
                                                  v.
                                             DEFENDANT

         29.       The allegations of Paragraph 1 through 28 are incorporated by reference as if

fully restated.

         30.       Defendant has failed to make contributions to the E ISA Funds in violation of 29

US. C. § 1145 in a period not barred by any applicable statute of limitations or similar bar.

         31.       The ERISA Funds are without sufficient information or knowledge to plead the

precise nature, extent and amount of Defendant delinquency since the books, records and



738713_1.docx                                        7
CM592F.35930.pl
            Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 8 of 43



information necessary to determine this liability are in Defendant's possession, custody, control

or knowledge.

          32.     The ERISA Funds have been damaged by Defendant's violation of 29 U.S.C. §

11 45 .

          WHEREFORE, Plaintiffs ask that the Court:

                  (1)    After an audit, enter judgment against Defendant in favor of the ERIS A

Funds individually for the contributions found due and owing by the audit, together with interest

at the rate prescribed by 26 U .S.C. § 6621 from the due date for payment until the date of actual
                                                                         I
payment, liquidated damages equal to the greater of the interest on \he unpaid contributions or

liquidated damages provided by the plan document or statute and rr sonable attorneys , fees and

costs incurred in this action and in connection with any proceeding to enforce or collect any

judgment.

                  (2)    Grant such other or further relief, legal or eql!litable, as may be just,

necessary or appropriate.                                                \




            COUNT III - CONTRIBUTIONS UNDER CONTRAGT AFTER AUDIT

                                            PLAINTIFFS
                                                v.
                                            DEFENDANT

          33.     The allegations of Paragraphs 1 through 32 are inco ! orated by reference as if

fully restated.

          34.     Defendant has failed to make contributions to the Plaintiffs as required by the

Labor Contract or Trust Agreements in a period not barred by any aJ plicable statute of

limitations or similar bar.

7387 13 1.docx
CM592F.35930 pl
                                                    8
            Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 9 of 43



         35.      The Plaintiffs are without sufficient information or P1owledge to plead the precise

nature, extent and amount of Defendant's delinquency since the books, records and information

necessary to determine this liability are in Defendant's possession, custody, control or

knowledge.

         36.      The Plaintiffs have been damaged by Defendant's failure to make contributions as

required by the Labor Contract or Trust Agreements.

         WHEREFORE, Plaintiffs ask that the Court:

                  (1)    After an audit, enter judgment against the Ddfendant in favor of the

Plaintiffs individually for the amount of contributions found due at       owing by an audit together

with liquidated damages, interest and costs, including reasonable atJ°rneys' fees incurred in this

action or the collection and enforcement of any judgment, as provided in the Labor Contract or

Trust Agreements.

                  (2)    Grant such other or further relief, legal or eq itable, as may be just,

necessary or appropriate.



                                                Respectfully submitte[,

                                                J E ~ SIGMON!' P.C.

                                            Br :           ~/{dfyz~
                                             ~AlJENW. MARRA (ID No.309865)
                                                 1835 Market Street, S~ite 2800
                                                 Philadelphia, PA 191 O"
                                                 (215) 351-0674
                                                 Fax: (215) 922-3524
                                                 mmarra@jslex.com / \ sdc-edpa-erisa@jslex.com


Date:                                            Attorney for Plaintiffs

738713 _ l.docx
CM592F.35930.pl
                                                    9
 Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 10 of 43




      INDEPENDENT CONTRACfOR
COLLECTIVE BARGAINING AGREEMENT




                        WITH

    CEMENT MASONS AND PLASTERERS UNION
               LOCAL592


                     An Affiliate of the
        · Operative Plasterers and Cement Masons
                 International Association
            Of The United States and Canada
          Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 11 of 43




                           INDEPENDENT CONTRACTOR
                                 AGREEMENT
    THIS AGREEMENT made and entered on the date set forth below, to become effective as set
forth hereinafter, by and between the UNDERSIGNED EMPLOYER, hereinafter referred to as
"Employer", and CEMENT MASONS AND PLASTERERS LOCAL UNION NO. 592,
hereinafter referred to as the "Union" (an affiliate of the Operative Plasterers and Cement Masons
International Association of the United States and Canada).

                                         ARTICLE I
                                              PURPOSE

   The purpose of this Agreement is to set out the conditions under which Cement
Masons/Plasterers (including Cement Masons/Plasterer foremen) and Cement Masons/Plasterer
Apprentices (all of whom are hereinafter referred to as "Employees") shall work, and under which
the employer shall hire and employ such Cement Masons/Plasterers and Cement Mason/
Plasterer/Apprentices.

                                   GOVERNING PROVISIONS

    The provisions of the National Labor Relations Act as amended, the Labor Management
Relations Act, 1974, rulings and regulations issued by the National Labor Relations Board or its
agents, and all federal, state and municipal judicial bodies, courts and agencies having legal
jurisdiction, shall govern the provisions of this agreement, its interpretation, amendment, change
and every other thing in relation to its operation and enforcement

    Any provisions herein contained that are contrary to or held to be in violation of the law on the
part of either party hereto by any federal, state or municipal law now in force and effect, or that may
be hereafter enacted and effective, shall have no force and effect for the duration of such voidance,
it being intended, however, that the remaining provisions hereof shall be unaffected.

                    DURATION AND TERMINATION OF AGREEMENT

   · This Agreement shall first become effective on the date on which it is first executed by the
parties and may only be thereafter terminated or modified in accordance with the procedures set
forth in this paragraph.

    The Agreement shall then initially remain in full force and effect for the remainder of the then
effective collective bargaining agreement between the Union and the General Building Contractors
Association. Unless terminated in accordance with the procedures set forth hereon, the Agreement
shall then renew itself for such period of time as each successor collective bargaining agreement
between the Union and the General Building Contractors Association.

                                                  2
              Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 12 of 43




    To the extent that this agreement is thus renewed, the appropriate 1wage and fringe benefit
contribution shall be as set forth in the attached Appendix or as modified from time to time
hereafter by the appropriate master collective bargaining agreement in effect for the geographic area
in which the labor is being perfonned, which agreement is set forth in that Appendix. In the event
of such modifications, they are automatically incorporated by reference herein as if fully stated and
shall be applied as of the date provided in the appropriate master agreement. In the event that a
contract with any contractor association is not reached, the employer signatory to this agreement
agrees to work retroactive to all monetary and rule changes.

    If voluntary changes as may be desired by either or both parties for an ensuing period, such
proposed changes shall be reduced to writing, and then served upon the other party by registered or
certified mail that is actually received not less than ninety (90) days prior to the expiration date that
is described herein. Given such timely notice, the contract shall expire 1as of the date described
herein if no successor agreement is reached. In the absence of such timely notice, this Agreement
shall continue in full force and effect for the following period of rene al, and thereafter in the
absence of a similar notice.

                                  DEFINITION OF EMPLOYER

The term "Employer" as used herein shall also mean as follows:
       (1) Any person, firm, corporation or other entity of whatsoever          regularly engaged
       in the performance of work covered by this Agreement who @r which at the time of

       organiz.ation which executes this Agreement or any counterpart      htf;
       execution hereof was, or any time since has become, a member of iiny other employer
                                                                             or

        (2) Any person, firm, corporation or other entity of whatsoever nature regularly engaged
        in the performance of work covered by this Agreement who or which executes this
        Agreement or any counterpart hereo~ or

                                                                             1
        (3) Any other person, firm, corporation or other entity performing ork covered by this
                                                                            I
        Agreement (unless also covered by an Agreement with the Uni~n to which he, she or it
        is a party) in which any Employer as defined in paragraph (1) and    f)above, has or
        hereafter during the term of this Agreement, singularly or collectively, acquires,
        either directly or indirectly, a controlling interest.

        (4) Any person, firm, corporation or other entity which joins or parpcipates with, or
        in any way assists an Employer as defined above, directly or 1indirectly, in evading or
        violating the requirements of this Agreement.

                                     WORK PRESERVATION

    In order to protect and preserve to the employees in the bargaining nit, the work covered by
this Agreement, it is agreed as follows:

                                                    3
          Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 13 of 43




        (1) Whenever an Employer perfonns any on-site construction of the type covered by the
        Agreement under its own name or any other name whether as a sole proprietorship or
        other unincorporated organization, or as a corporation or any other business entity,
        including a joint venture, wherein the Employer exercises directly or indirectly
        management control or ownership, the tenns and conditions of this Agreement shall be
        applicable to all such work as that term is used in the construction industry proviso
        to Section 8(e) of the National Labor Relations Act

        (2) It is agreed that this Agreement shall be binding upon the Union and upon the
        employer, and upon any firm or corporation doing covered work, in which an employer,
        directly or indfrectly, acquires a controlling interest.

        (3) In the case of an alleged violation of this Article, the complaining party may elect
        to pursue his or its complaint either through the procedures set forth in this Agreement
        or in an action at law or in equity in a court of competent jurisdiction, or any other
        proceeding before a tribunal with proper jurisdic~on.

        The Employer warrants and agrees that it will not by the adoption of amendment of any
provisions of its Articles of incorporation, ownership, or change in the geographic location of its
employment office, constitution, by laws, or by contract, or by any means whatsoever, take any
action that will prevent or impede it in the full and complete performance of each and every term
and condition hereof



                                        ARTICLE II
                                         JURISDICTION

        This Agreement shall be binding in the territorial jurisdiction of the Union and for the work
jurisdiction of the Union, including that appended as Appendix "A." The Employer further agrees
that this Agreement shall be effective in any geographic jurisdiction which the Union currently
possesses or that it subsequently acquires that is beyond that set forth herein in Appendix "A."
        In that regard the parties recognize and agree that except to the extent as provided in the
attached Appendix, this Agreement shall be applied in its entirety in all such geographic
jurisdiction.


                                       ARTICLE ID
                                       UNION SECURITY

        Section 1. Employer shall have the right to secure and choose any person as a new
Employee from any source, subject to this Article. It is agreed that any Employee to whom this
Agreement is applicable shall, not later than the eighth day after he was hired by any Employer, or
the eighth day after the execution of this Agreement, whichever is later, ifhe is not then

                                                  4
            Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 14 of 43




already a member of the Union, become a member of the Union, and      thatlsuch Employee, as well as
each Employee who is already a member of the Union when he is hired br when this Agreement is
executed or who has voluntarily become a member prior to said eighth day, shall remain a member
of the Union in good standing notwithstanding his being laid off or dismissed by, or his quitting the
employ of, any Employer and his entering or leaving the employ of another Employer, and the
Union shall make membership therein continuously available to such En\ployee on the same terms
and conditions as are generally applicable to other applicants for membership in, and other
members of the Union.

                                          DISCHARGE

        Section 2. An Employee who fails or refuses to become a member of the union not later
than the eighth day after date of his hiring by any Employer, or who I0s1s his good standing in the
Union because if failure to pay to the Union the periodic dues and th~ initiation fees uniformly

                                                                         f
required as a condition of acquiring or retaining membership in the Union, shall upon written notice
to that effect from the Union to his then current Employer, be discharged y such Employer.

                                       QUALIFICATIONS

       Section 3. Employers shall only employ employees who are qualified.

       (a) The following shall be considered as qualified:

                (I)   All present local Union members other than those in a
                       sub-dassification;

               (ii) All graduates of the Apprenticeship Program
                       administered by the Union and the various Conl      tors
             Association;

                (iii) All Cement Masons/Plasterers who have been memfuers
                       of a Local Union of the Operative Plasterers and
                       Cement Masons International Association of the
                       United States and Canada

       (b) Where an Employer hires an Employee who does not fall witivn any of the
       categories listed in (a) above, such Employee shall be required to make application
       within a period of seven days following the beginning of such employment to take a
       competency examination to be administered by the Union.
               Should such Employee fail to pass the competency ex~tion, the Union shall
       so notify him and his Employer in writing, and after receipt of such notice he or his
       Employer shall be permitted five days during which to file an a:fpeal in writing, in which
                                                                          1


       event the matter shall be processed pursuant to the provisions of This Agreement

                                                 5
          Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 15 of 43



                If no appeal is filed within the time set forth, the Employer shall discharge such
        Employee. If an appeal is filed within the time set forth, the Employer may continue to
        employ such Employee pending final disposition of the matter pursuant to the dispute
        resolution procedures of this Agreement.

                 (c)    In the event there are available no qualified Employees, the Employer may
        employ or continue to employ any available individual to perform the work with the
        understanding that on or before the eighth day of such employment such Employee must
        make application for training, retraining, or a competency examination for a sub
        classification in keeping with his current skill. In the event such Employee fails the
        competency examination for such sub-classification, the Employer may nevertheless
        continue such individual in his employ until a qualified Employee is available.


                                      NONDISCRIMINATION

        Section 4. No Employee, or applicant for employment, shall be discriminated against by
reason of race, religion, age, color, sex, disability or national origin, and the parties hereto agree to
comply with any and all State and Federal laws, and rules and regulations promulgated pursuant
thereto, guaranteeing civil rights and liberties to all persons.


                                     COLLECTION OF DUES

        Section 5. The Steward representing the Union on a job shall be allowed one hour without
loss of pay each week to collect all Union dues from members and Union dues and initiation fees
from Employees working on the job who have made application for membership in the Union.

        Section 6. The employer agrees that, where a member of or applicant for membership in
the Union refuses to pay or neglects to pay his said dues and or initiation fees, or fails to abide by
the terms of an extension of time to make such payments, the Steward will be permitted, on the
Employer's time to request the delinquent member or applicant for membership, as the case may be,
voluntarily to sign an authorization form, provided by the Union, authorizing the Employer to
withhold the final paycheck of such member or applicant for membership. In the event such
member or applicant for membership quits, or is released at the request of the Union, such member
or applicant for membership will within one week after such quit or release, either furnish the
Employer with written certification from the Union that he has cleared directly with the Union all
indebtedness due to the Union before receiving his final paycheck or the Employer will deduct the
amount of such indebtedness from such final paycheck. The Steward will furnish the Employer
with the original copy of the authorization form, retaining the duplicate for the Union.


                                                   6
              Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 16 of 43



          In the event of any negligence on the part of an Employer in giving a member or applicant
for membership his final check before his indebtedness is paid to the Urlion after the Employer has
received such authorization to withhold such final check, such Employe~ will be liable for, and will
pay to the Union the dues and/or initiation fees due to it from sucli member or applicant for
membership, not exceeding the amount payable to the Employee since the Employer's last
preceding regular payday.

       It is further agreed that the Employer will make payment to       thf
                                                                     Union of the amount so
deducted by him from the Employee's final check within one week after receiving written notice
from the Union of the amount due to the Union from such Employee.

       "Final paycheck" as used in this Section does not include any ~ount due to the Employee
in reimbursement of transportation expense provided for in this Agreement

       The signature by an Employee of an authorization form as j oresaid shall not effect a
waiver or modification of the rights and obligations, under Article ill hei;eof, of the Union or of the
Employer.


                                        ARTICLE IV
                               NORMAL WORK DAY AND TIME

          Section 1. Eight (8) hours shall constitute a day's work, time o be made between 6:00
A.M. and 4:30 P.M., Monday through Friday. Lunch period 12:00 Noon to 12:30 P.M. if worked,
~be~at~~~                                                                   I
 In the event that substantially all crafts on a particular project have a~ eed to, or are assigned, a
common starting time, Employees covered by this Agreement shall start their work day at that
common starting time. A staggered starting time shall be permitted only pursuant to the explicit
written agreement of the Union and the Employer, otherwise cement masons who started any pour
shall finish said pour.

                                           WORKWEEK

          Section 2. The work week shall consist of forty hours. Time to be made Monday through
Friday.
                                           SIDFfWORK

       Section 3. The Employer who desires a night shift shall make an;angements in writing with
the Business Representative of the Union not less than forty-eight (48) hours in advance.

       No shift work shall be permitted unless all Employees of the day ~hi.ft on the same job have
worked sufficient time to receive eight hours' pay. In the event that a single shift is worked in a day
that is not preceded by a normal day shift and such shift is authorized by the Business
Representative, each Employee shall be compensated by an additional 15% per base hour. If no
authorization is obtained for such shift, it shall be compensated at premiuin time.

                                                   7
          Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 17 of 43




All straight-time work performed on the second shift shall be compensated at the rate of 10% in the
excess of the base rate specified herein. All straight-time work performed on the third shift shall be
compensated at the rate of 15% in the excess of the base rate specified herein.

        All night shifts shall consist of unemployed Cement Masons/Plasterers who have not been
employed in the capacity of Cement Masons/Plasterers during the preceding twenty four hour
period.

       No shifts shall be operated on any job with less than two Employees. Night shifts may not
be worked prior to the ending of the day shift.

       When two or more shifts are worked, the first or day shift shall work eight hours; the second
shall work seven and one-half (7 1/2) hours starting at the end of the day shift, while the third shift
shall work seven hours starting at the end of the second shift.

       All Employees working on shift work shall have a minimum of eight (8) hours worked for
each day or night worked, unless the Employees leave the job of their own volition. All work
performed prior to the regular shift starting time or after the regular quitting time shall be
considered as overtime.

      In the event that a single shift is worked in a day that is not preceded by a normal day shift,
each Employee working that shift shall be compensated by an additional 15% per base hour.

        Time worked between the hours of 8 A.M. on Saturday and 8 A.M. on Monday shall be
paid the overtime rate.

        When a night shift consists of three (3) or more Employees, one Cement Masons/Plasterer
shall be designated as foreman and he shall be paid in accordance with and be subject to the terms
of this Agreement.

                                          SWING RATE

       Section 4. Swing Rate shall be 15% in excess of the Journeyman rate for work performed
on swing scaffolds.

                                         TRAVELTIME
                                                                                    ..
        Section 5. When Employees are sent to work outside the jurisdictional area as outlined in
Article II, board shall be paid by the Employer as well as transportation fare both ways, and if
traveling at night, sleeping accommodations shall be paid for. When traveling during regular
working hours, Employees shall receive the regular rate per hour, but not to exceed eight hours' pay
for any one day traveling. Travel pay shall be as provided in the attached Appendix.

                                                  8
             Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 18 of 43




                                      OVERTIME HOURS

         Section 6. All time made in excess of eight (8) hours a day and before the regular hour for
beginning or after the regular hour for ending of such day shift shall constitute premium time and
shall be paid for at the overtime rate set forth in the Appendix. When overtime is worked on any
job, all Cement Masons/Plasterers working on such job for the contractor requiring overtime work
shall be eligible to work such overtime.                                  I
                                                                          I

                                           HOLIDAYS

       Section 7. Holidays to be observed are: New Year's Day, MemJrial Day, July 4th, Labor
Day, Tbanksgiving Day and Christmas Day. No work shall be performed on Labor Day. All work
performed on any of the foregoing holidays shall be paid for at the rate of double time.

        When overtime is made on Election Day, time off without pay to J ote shall be allowed.


                                          REPORTING

         Section 8. An Employee who reports upon the expressed orde~ of an emplorer shall be
guaranteed two hours work calculated at the hourly wage rate. Weathe~ conditions, acts of God,
fire, accidents, and other reasons beyond the control of the employer shap be the exception of this
rule. Weather conditions must be present at starting time, if not, the 2 hours are in effect. Any
employee notified before starting time is still subject to the weather condit on rule.


                             GUARANTEED EIGHT HOUR PAY

        Section 9. If an employee starts work, that employee shall be guaranteed a minimum of
eight hours' pay for that day. This guarantee shall be inapplicable ili the event that work is
discontinued due to weather conditions, act of God, fire, accidents and pther reasons beyond the
control of the employer, in which case the Employee will be paid for hours actually worked;
provided, however, whenever an Employee starts working in foul wea~er for an Employer, the
eight hours' pay guarantee shall be in force and effect. It is mutually agreed that a Cement
Mason/Plasterer may be moved from job to job by the same Employer dhring the work day at not
cost to the Cement Mason. An employee who was referred to the Employer by the Union hall shall
have first preference for the payment of the eight hour guarantee.



                                                 9
           Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 19 of 43



                                         STARTING TIME

        Section 10. All employees shall be on the job site with tools ready to start at the designated
starting time. At lunch periods they shall not be required to leave the tool house until one-half hour
has elapsed from time of quitting for lunch.

                                             LAYOFFS

         Section 11. If an Employer or foreman discharges or lays off any Employee, such
Employee shall, subject to the provisions of this Agreement, be paid at once. Tue Employer's
failure to pay such employee at time of discharge or layoff shall result in the Employee's entitlement
to the receipt of two (2) additional hours of pay for each day that such payment is delayed until
actually received.
         Payment for overtime on day of layoff must be postmarked no later than the next working
day. Failure.to. do so will result in two additional hours of pay for each day that such payment is
delayed until actually received.
         Unless Employees are relieved of their duties and formally laid off, all time spent on the job
due to interruptions of production, weather conditions and the like shall be considered as working
time.

        Notice of layoff shall be given to the Cement Masons/Plasterers on the job at least 60
minutes before quitting time by the Employer, the superintendent, or, if there be such person on the
job, by the Cement Mason's/Plasterer's general foreman or foreman.

       If a discharged or laid-off Employee's wages are not paid during regular working hours, that
Employee shall receive an additional two (2) hours' waiting time for each day that such payment is
delayed until actually received.

        Section 12. When layoffs are caused by the delay of work of the Employer, the Employees
shall be paid upon demand. If an Employee reports for work in the morning, or at such time as he
may have been instructed the evening before, and he is not put to work, except for conditions
beyond the control of the Employer, such as weather, etc., he shall be guaranteed two hours' work.

        Section 13.   When an Employer reduces the number of Employees in his shop, the
Employees shall be laid off in the inverse order of their employment This order of employment
reduction shall be maintained unless mutually agreed by the Employer and Union Representative.

        Section 14. When Employees are ordered to leave the job for any reason by the supervisor
or Employer, the Employees shall not return on the job until the regular starting time the following
day. If an Employee is laid off or discharged after being ordered to leave the job, that Employee
shall be entitled to receive two (2) additional hours of compensation. If an employee is scheduled
for work and is told not to report after the end of the preceding work day two (2) additional hours of
pay is required.

                                                 10
             Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 20 of 43



                                           TOOL HOUSES

        Section 15. Tool houses, which shall be adequately heated during cold weather, shall be
located in a convenient place. In no case, however, shall Employees be required to spend more than
five minutes to travel from tool house or checking-in place where working, or to spend more than
the same amount of time in returning to the tool house or checking-out place.

       Suitable drinking water shall be provided for the bargaining unit at all times. Ice water shall
be provided during the months of May, June, July, August, September, and October~ in sanitary
container. Paper drinking cups shall be furnished by the Employer.
                                                                            I
        Section 16. If any Employee should become incapacitated because of illness, or as the
result of an accident incident to employment, such Employee shall be refemployed upon the same
project upon his recovery, provided he returns to work within a reasonaple length of time, which
shall be not more than five (5) working days after his recovery. If requested, the Employee shall
furnish a doctor's certificate to establish the date of his recovery.

        Any employee who leaves the job because of an injury suffered on the job, or because of a
job related illness, shall receive pay for a full day's work regardless of w en he has left the job as
aforesaid.

       Section 17. Tools. Employees shall carry all standard hand tools pertinent to their trade.
Any special tools required shall be furnished by the Employer. When woiking in foul weather, foul
weather gear will be finnished by the Employer.

        Section 18. Tools and Clothing Storage. All employers shall J ovide a safe place under
lock and key for the use of the Employees in storing their tools, and m~g the necessary changes
in clothing, the steward and foreman to be supplied with the keys and I9cks. The Employer shall
reimburse, either directly or through insurance, any Employee up to a maximum of $100 for tools
and or $50.00 for clothes which are destroyed by fire or other act of God, f r while the project is not
operating which are lost, stolen, destroyed or damaged; provided, howev1, that this provision shall
only apply if such destruction or damage occurs while such tools and/or clothes are in the tools
shed or tool room; and provided further that the Employees shall prom~tly furnish the Employer
with a properly sworn statement of loss.                                   I
                                                                            I
       Section 19. Salamanders. When salamanders or other devic~s that give off injurious
fumes are used, they must be properly ventilated.

      Section 20. Scaffolding. The provisions of the Federal and State Safety Code of the
Department of Labor in which the labor is being rendered shall be observed.

      Section 21. Safety Regulations. Employees and Employers shall comply with all safety
measures required under City, County, State and Federal Department safefy rules and regulations.

                                               11
         Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 21 of 43




                                      ARTICLEV
                                           FOREMEN
        Section 1. All foremen shall be qualified Cement Masons/Plasterers. Employees shall not
be required to receive orders from anyone other than a practical Cement Mason/Plasterer.

       Section 2. When two (2) or more Employees are employed, one shall be designated as a
foreman.

        Section 3. Notice of layoff shall be given to the Cement Masons/Plasterers on a job at least
60 minutes before quitting time by the Employer, the superintendent, or, ifthere be such on the job,
by the Cement Mason's Plasterers' general foreman or Cement Masons/Plasters' foreman.

                                      ARTICLE VI
                                        APPRENTICES
        Section 1. Continuing throughout the term of this Agreement, the Employer hereby agrees
to be bound by the provisions, as they may from time to time be amended, of an Agreement and
Declaration of Trust between the various Contractors Association, and the Union establishing the
Plasterers and Cement Masons Joint Apprenticeship Training Funds or whatever name may be
adopted for said Fund, and by the provisions, as they may from time to time be amended, of the
Standards of Apprenticeship established pursuant to said Agreement and Declaration of Trust.

       Section 2. Continuing throughout the term of this Agreement, the Employer shall
contribute to said Joint Apprenticeship Training Fund at the appropriate rate set forth in the
attached Appendix. Cents for each hour worked for which wages or compensation (including
compensation for reporting time and paid holidays) are payable to any Employee performing work
covered by the terms of this Agreement.

       Section 3. Any bond, deposit or security posted by the Association, by an Employer or by
any other Employer, pursuant to the provisions of this Agreement shall also guarantee and be
applicable to the fringe benefits contributions to be made pursuant to this Article.

       Section 4. The wage rates of apprentices shall be as set forth in the attached Appendix.

        Section 5. Subject to their availability and to job conditions as determined by the Union
Business Representative in his sole discretion, every fifth employee covered by this agreement on
each job site shall be an apprentice.

        Section 6.     There shall be, at the union's discretion, a new classification of cement
masons. The new classification shall be known as a "B Mechanie'. B mechanics shall be new
members of Local 592 who fall between Journeyman and Apprentices. B mechanics shall be paid
starting at 60, 70 or 80% of the Journeyman rate. He also shall attend 2 years of training at the
Apprentice Training Center. All above shall be at the discretion of the Business Manager. All B
mechanics shall be referred through the union office only.
                                                 12
             Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 22 of 43




                                        ARTICLE VII
                                           WAGE RATES

         Section 1. The minimum hourly wage rate for Cement M ens/Plasterers shall be
determined in accordance with the geographic area in which the labor     wJ
                                                                     rendered and shall be as
set forth in the attached Appendix.

                                       HAZARDOUS WORK

        Section 2. On hazardous waste removal work, on a state or fede!flY designated hazardous
waste site, where the Cement Mason/Plasterer is in direct contact with hazardous material and when
personal protective equipment is required for respiratory, skin and eyd protection, the Cement
Mason/Plasterer shall receive the hourly wage plus an additional twenty percent (20%) of that ·
wage.

                                        OVERTIME RATES

        Section 3.
        a  The overtime premium shall be determined in accordance wi the geographic area in
which the labor was rendered and shall be as set forth in the attached Apptjndix.


                                      ARTICLEVIll
                                 METHOD OF PAYING WAGES

        Section 1. Subject to the provisions of this Article, Employees shall be paid on the job no
later than the end of the regularly-scheduled pay day. When Employee~ are obligated to wait for
their wages to be paid by their Employer, such waiting time shall be paid t t straight time rate of pay
to a maximum of eight hours per calendar day (including weekends) untif said monies are actually
received by the Employee. This sentence shall not apply to the withhol~ing of the final paycheck
pursuant to the provisions of this Article. Wages shall be paid in United States currency unless
suitable arrangements are made for the expeditious cashing of checks by Employees at no expense
to them.

        Section 2. An itemiz.ed statement bearing the name of the Emp oyer shall be included in
pay envelope or upon check stub. Said statement shall show gross in~me, deductible items, the
name and address of the Employer, the signature of an authorized representative of the Employer
and the net amount This statement or check stub to be retained by Employee.

        Section 3. In addition to any other provision of this AgreemenJ an Employer shall pay a
Twenty-Five Dollar ($25.00) fee to each employee for each paycheck tliat cannot be cashed or is
returned due to insufficient funds.


                                                  13
          Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 23 of 43




                                       ARTICLE IX
                                            STEWARDS


       Section 1. Duties of the Steward. The Union shall appoint a Steward for each job. The
Steward shall examine all working cards at such times as he deems necessary. He shall be
permitted a reasonable time to perform his duties. The Steward shall be the last employee to be laid
off.

         Section 2. It shall be the duty of a steward to record and report to the proper agent of the
Employer all injuries and accidents. He shall remain with any victim of an injury until professional
care is available.

       Section 3. The duties of a steward shall include the notification of the Business
Representative of any work that is not performed in a workmanlike manner.

        Section 4. A steward may endeavor to adjust grievances, if possible, but shall not take
upon himself the obligation to stop work or strike a job because of a grievance. He shall notify the
Business Representative of the existence of a grievance and be guided by his advice and instruction.


                                        ARTICLEX
                               BUSINESS REPRESENTATIVES

        Section 1. Business Representatives of the Union shall be allowed to visit on the job at any
time, provided there is no interference with Employees doing their wo~k.

        Section 2. The Employer shall provide the Business Representative of the Union with the
names and hours worked of Employees, if requested.



                                       ARTICLEXI
       HEALTH AND WELFARE FUND AND INDUSTRY ADVANCEMENT PLAN

        Section 1. The Employer shall, on or before the tenth day following the end of each payrolf
week, pay to the Cement Masons Local Union No. 592 Health and Welfare Fund, or to such other
fiduciary as shall be from time to time designated by the Union (any of which is hereinafter referred
to as the "Depository" or "Trustee"), a sum for each hour (whether regular time or overtime) for
which wages or any type of compensation payable (under this Agreement) are payable during such
payroll week to any employee, as the term Employee is defined in this Agreement Each such hour
is hereinafter referred to as an "hour worked." Their hourly sum shall be determined in accordance
with the geographic area in which the labor was rendered and shall be as set forth in the attached
Appendix.

                                                 14
                           Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 24 of 43                             ~

                                                                                         I
                                                                                         I
              Section 2. The Health and Welfare Fund shall be administered and maintained pursuant to an
              Agreement and Declaration of Trust between the Union and the Contractor Associations as stated in
              Appendix B to which the Employer assents to be bound and well as to all amendments or
              modifications thereto that may hereafter be made by the parties.           /
                      Section 3. The Employer shall contribute to the Industry Advan9ement Program as herein
              established an amount for each hour worked by each Journeyman (including foreman) and
              apprentice employed by said employers. Said contribution shall be made in the same manner and
              time as the employer's contribution to the Health and Welfare Fund as hJretofore provided herein.
              The sum to be thus contributed shall be determined in accordance witp the geographic area in
              which the labor was rendered and shall be as set forth in the attached Appendix.


                                                    ARTICLE XII
                                                       PENSION FUND

                     Section 1. the Employer shall, on or before the tenth day following the end of each payroll
             week, pay to the Cement Masons Local Union No. 592 Pension Fund, or ito such other fiduciary as
             shall be from time to time designated by the Union (any of which is he1finafter referred to as the
             "Depository" or "Trustee"), a sum for each hour (whether regular tim' or overtime) for which
             wages or any type of compensation payable (under this Agreement) are payable during such payroll
             week to any employee, as the term Employee is defined in this Agreeik.ent. Each such hour is
             hereinafter referred to as an "hour worked." The hourly sum shall be ?etermined in accordance
             with the geographic area in which the labor was rendered and shall be as set forth in the attached
             Appendix.

                     Section 2. The Pension Fund shall be administered and mFtained pursuant to an
             Agreement and Declaration of Trust between the Union and the various Contractors Association as
             stated in Appendix B to which the Employer assents to be bound and weh as to all amendments or
             modifications thereto that may hereafter be made by the parties.


                                                   ARTICLE XIlI
                                    DELINQUENCY AND COLLECTION PROCEIRE                               .

                     Section 1. The provisions of this Article shall apply with eq        force and effect to the
             obligations set forth in this Agreement regarding contributions to the Joiht Apprentice Committee,
             the Health and Welfare Fund, the Industry Advancement Plan, the Pen ion Fund, the Field Dues
             Check-off and the Political Action Committee.

                     Section 2. All payments shall be remitted to the depository designated herein on Report
             Forms designated, as appropriate, by the funds or Union. In the event /t hat the remittance report
             accompanying any payment made to the Depository shows that the full fwn as therein required is
             not paid, or is not intended to be paid, then the Depository shall dispose of said payment by
             distributing to each party such portion of the remittance in proportion to the fraction that each such
             recipient's hourly remittance bears to the total hourly remittance required by this Agreement
                                                               15


-   - - - - - - - - - - - - ---   ----------- - --·---- ---- - - - ----
         Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 25 of 43




       Section 3. To the extent that an employee has not performed Covered Employment during
the reporting period, the Employer shall so advise the Funds of that fact in the time and by the
method other wise provided for the remittance of contributions herein.

        Section 4.
        (A). Except as otherwise specifically provided herein, payments not received by the
        10th day following the payroll week which the Report covers shall be considered
        "delinquent" for purposes of this Agreement.
        (B). If the Trustees of the respective Funds, in their sole discretion, determine that an
        Employer has a satisfactory record of timely payments, the Trustees may notify such
        Employer in writing that his payments into the respective Funds will be required by the
        15th day following the end of each calendar month, which shall be the "Due Date."

        Section 5. Payments received by the Fund or Union after the due date shall automatically
incur and shall include a liquidated damages charge equal to ten percent (10%) of the gross amount
due each Fund or Union if submitted after the due date.

        Section 6. In addition to the liquidated damages charge provided for above, the alleged
failure of the Employer to make payments when due or payments received after the due date shall
subject the Employer to one or more of the following actions:

        (A). As otherwise described in this Agreement., the Union shall have the right to
        withhold employees covered by this Agreement until all sums due (including liquidated
        damages) are paid. If such action shall, in the discretion of the Union, prove necessary
        or desirable, the employees whose labor is thus withheld, shall be paid their wages and
        fringe benefits for all time lost pending payments by the Employer as provided in this
        Agreement

         (B). The appropriate Funds and/or Union may institute formal collection proceedings
that may include, but are not limited to the institution of legal action against the Employee, to
secure, and if necessary, to compel payment of the monies described herein. In the event that an
Employer is delinquent in the payment of contributions, the Employer shall pay (in addition to the
principal sums due and the ten percent (10%) liquidated damages) interest             calculated  in
accordance with ERISA, all costs of suit (including reimbursement for Fund administrative time)
and attorneys' fees and costs, regardless of whether suit        or other formal proceedings are
instituted.

       (C). The Employer shall also be responsible for all claims paid by the Health and
       Welfare Fund on behalf of all employees on whose behalf contributions are due during
       the pendency of the delinquency, regardless of whether the delinquency is ultimately
       paid.

       Section 7. The Employer shall, simultaneous with the remittance of monies described

                                                16
             Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 26 of 43




herein, transmit to said Depository, a report containing (1) the names   ani Social Security numbers
during such payroll week; (2) the number of hours during said payroll    wl
of the persons to whom this Agreement is applicable, who have been in tlie employ of the Employer
                                                                            1
                                                                          k for which wages or any
type compensation are payable under this Agreement; and (3) such other ayroll information as the
Boards of Administration of the Funds herein provided for may reason bly require for the proper
administration of said Funds.                 .        .                I
         Section 8. Surety Bonds.                                         I
         (A). The payments to be made and, where appropriate, monies t~ be withheld, as provided
in this agreement to the Joint Apprentice Committee, the Health and Welfare Fund, the Industry
Advancement Plan, the Pension Fund, the field Dues check off and the Pblitical Action Committee
shall, in addition to the other remedies provided herein, be guaranteed anti secured by requiring the
Employer to guarantee or secure the faithful making of such paymen~ by the deposit of Thirty
Thousand dollars ·($30,000.00) in cash with the Trustee or by the Bond of a recognized and
responsible corporate surety.                               ·              I
         (B). Such Employer shall upon certification to him and to the lrnion by the Trustee, that
such employer or other employer is in default in the payments required ~f him by this Agreement,
furnish further corporate surety to assure payments required under ~s Agreement by such
Employer to an amount of Thirty Thousand dollars ($30,000.00) over f111d above the amount of

for the faithful performance of his own Bond assuring said payments, a    ti
such payments in default, or, in the alternative, shall deposit with the Trustee as collateral security
                                                                               er amount in cash or in
securities acceptable to the Trustee, sufficient to restore such collateral security to an amount of
thirty Thousand dollars ($30,000.00).

        Section 9. Prior to entering into any subcontract for work coverF by this Agreement, the
Employer will verify with the Fund that the proposed subcontractor has a signed Agreement and
has posted the fringe benefit bond required under this Agreement. After ~e employer has contacted
the Fund, the fund will inform the Employer in writing within 72 hours if the proposed
subcontractor does not have a fringe benefit bond, and/or an Agreemen~. The employer will not
enter into a subcontract until the subcontractor has posted a bond and signed an Agreement. The
failure of the Employer to comply with this Section 9, will require the iEmployer to be primarily
responsible for all Wages and Fringe Benefits of a sub-contractor who dobs not have a Bond and/or
Agreement with the Union.

        The Employer agrees that, upon written notice from the Fun that its subcontractor is
delinquent in the payment of fringe benefits on his particular project, the Union, the subcontractor,
and the Employer shall meet to resolve said delinquency. In the event that satisfactory
arrangements to collect the delinquency are not made, a jointly payable check in the amount of said
delinquency shall be issued to the Funds by the Employer. This will no~ preclude the Union from
exercising its rights provided in Article 14.

       Section 10. Estimated payments in advance for all payments (except wages) required

                                                  17


                                                                                - - - -- - - ··· -   ··---· -- ---- --- -- ..
         Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 27 of 43




under this Agreement will be made by the Employer if it has failed to demonstrate in the sole and
exclusive judgment of the Union, a current record of timely payments with the Funds.

         Section Il. The Employer shall also, upon request of any agent or designee of the Funds of
Union, permit such agent during regular business hours to inspect and make copies of any and all
records of the Employer, including but not limited to those records pertaining to compensation paid ·
to employees, federal tax returns, . unemployment compensations returns and other records,
disbursements journals of any nature and all other records of any nature or character whatsoever
(including those of any individual who the Fund or Union believes may be subject to the
Employer's contributory requirement) potentially relevant, in the judgment of the agent described
herein, before to, and of assistance in determining whether the Employers obligations hereunder to
make payments to the Depository have been faithfully performed. If such inspection and/or audit
reveals the Employer failed to make such ·payments in full, the Employer shall be required to pay
for the cost of such inspection and/or audit at the rate of at least One Hundred Dollars ($100.00) per
day or the actual cost thereof, whichever is greater, as well as any additional monies provided for
herein.


                                     ARTICLEXIV
                         SUBCONTRACTING OF JOB-SITE WORK

.             ·The Employer agrees that he will not subcontract any work which is covered by this
Agreement that is to be done at the site of any job to which this
Agreement is applicable, except to a contractor bound by the terms of this Agreement, or to another
Agreement with thi_s Union.


                                 ARTICLE XV
                                            DISPUTES

               Section 1. The following shall be the procedure to be followed with respect to all
disputes of any nature whatsoever which may arise between the parties hereto or their individual
members:

       (a). If the dispute affects or arises on a particular job or operation, an attempt shall be
       made to settle it by discussion between the Foreman and or the Superintendent on the job
       or operation and or the Union's Business Representative for the area in which the job or
       location is located, on the other hand.

       (b). If the discussion provided for -in paragraph (I) above is not held, or if it does not
       result in a prompt settlement of the dispute, an attempt shall be made to settle the dispute
       by discussion between the Employer and/or the Superintendent on the job or operation,
       on the one hand and the President of the Union and/or the Business Representative
       aforesaid, on the other hand.

                                                 18
                       Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 28 of 43




               (c). If the discussion provided for in paragraph (ii) above do s not result in a prompt
       settlement of the dispute, or if the dispute affects or involves more tharl one job or operation, an
       attempt shall be made to settle the dispute by discussion between the Pdident of the Union, or his
       designee, on the one hand, and the principal officer of the Employer, or his designee, on the other
       hand. If such discussion does not result in a prompt settlement of the dispute and either Union or
       the Employer desires further action respecting such dispute, such further action shall be arbitration
       in the manner hereinafter set forth.

                (d). The Union or the Employer, whichever decides that there shall be further action on the
       dispute, shall notify the other in writing by registered mail of its intenti9n to submit the dispute to
       arbitration, and shall, simultaneously, file with the American Arbi~~on Association a written
       demand for arbitration of said dispute, whereupon an arbitrator shall ~ appointed in accordance
       with the then prevailing rules of the Voluntary Labor Arbitration Tribunal of said American
       Arbitration Association.                                                      I
               (e). The arbitrator thus appointed shall hold hearings as pro~ptly as may be and shall
       render his award in writing and such award shall be final and binding upon the Union and the
       Employer and upon their respective principals or members. The arbitrator's fees and expenses and .
       the fees of the American Arbitration Association shall be shared equr y by the Union and the
       Employer.

               (t). In the event that the Arbitrator shall determine that either PfY acted in bad faith with
       regard to the facts underlying the issues or with regard to the condulc t of the proceedings, the
       Arbitrator is empowered to assess all or a portion of the fees and expenses incurred in the
       presentation of the case and reasonable attorneys' fees as an element /of damage. Furthermore,
       should the Arbitrator direct a financial remedy, such remedy shall conurence to run from the date
       of the violation and shall be an interest rate from that date equal to the six (6) month United States
       Treasury bill rate, adjusted for each calendar quarter that such remedy il payable, as in effect from
       the date that the violation occurred to the date that payment is made.

                Section 2. Except as is otherwise pro\ided in this Agreement, lo         dispute, disagreement of
       question, shall result in any strike, slowdown, stop page or abandomneni or lockout

              Section 3.
              (a) Anything to the contrary herein before contained notwifu;;tanding, Section 2 of this
      Article shall be inoperative and shall be of no effect, the Union may eiect
                                                                               I
                                                                                   to withhold labor, with
      respect to claims or disputes arising out of an alleged failure by an EmpJoyer to comply with any of
      the provisions of this agreement relating to contributions to the Joint /Apprentice Committee, the
      Health and Welfare Fwid, the Industry Advancement Plan, the Pension Fund, the Field Dues,
      Check-off Collection and Delinquency Procedure and the Political Acti n Committee or relating to
      the
                                                         19


- ·- - - --- - · - - - -   --- . ·-   ·-.   - - - - - - ---- - -- - -   -   --   .
             Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 29 of 43




 provisions of this agreement regarding either the participation in, or recognition of the finality of,
 the arbitral settlement of disputes set forth above in this Article.
         (b). Irrespective of whether the Union exercises the election granted to it by the foregoing
 section to waive utiliz.a.tion of the disputes procedures contained herein, the Union may, in the event
 of a claim of dispute such as mentioned in said Section 2(a), treat as a breach of this Agreement the
 alleged failure by an Employer to comply with any of the provisions of this collective bargaining
 agreement regarding contributions to the Joint Apprentice Committee, the Health and Welfare
 Fund, the Industry Advancement Plan, the Pension Fund, the Field Dues Check-off and the Political
 Action committee or compliance with the Collection and Delinquency Procedure or of any of the
 provisions of Article IX of this Agreement hereof, and instead, by reason of such failure, persuades
 or directs Employees covered by this Agreement not to accept employment by, or to cease
rendering any further service to such Employer, then the delinquent Employer shall pay the wages
and the fringe benefit contributions of such Employee or Employees who cease to render any
further service to, or refuse to accept employment by, such Employee or employees who cease to
render any further service to, or refuse to accept employment by, such delinquent Employer or
other delinquent Employer, until such time as the delinquent reports and/or payments, if due, have
been made. In no event shall such wages or fringe benefit contributions be paid to those Employees
who were not employed at the time of such refusal to render further service or refusal to accept
employment Such persuasion or direction by the union to the Employees, and the cessation of
work, or the refusal to accept employment, by the Employees shall not be deemed to be a violation
of this or any other Article of this Agreement                      .
         Section 4. The parties recognize and agree that the obligations set forth in Article I and
XIV are of central importance with respect to the maintenance of their relationship and that
violations of those obligations would significantly and adversely affect the legitimate interests and
rights of the Union and of the bargaining unit. Moreover, the parties further recognize and agree
that because the damages flowing from such violations would be difficult to quantify in actual
dollar damages, the arbitrator is hereby instructed, in addition to any other from of relief, to assess
such financial damages flowing from each and every violation of any obligation contained in
Articles I and XIV as follows:

        A.
                Liquidated damages payable to the Union in the amount of $2,500
                for each day on which such violation occurred on each job or project
                whose total contract value to the employer herein is less than
                $50,000 and $5,000 for each day on which such violation occurred
                on a job or project whose total contract value to the employer herein
                is greater than $50,000; and

        B.
                Toe monies that would have been paid to the Funds, including
                interest, liquidated damages and attorney's fees incurred in the claim
                to recoup same, for each hour that bargaining unit members were
                deprived of work opportunity.
                                                  20
             Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 30 of 43




                                       ARTICLE XVI
                                        MISCELLANEOUS

        Section 1. Any other Employer employing Cement Masons!Pl1 terers and/or apprentices
within the territorial jurisdiction covered by this Collective Bargaining ~greement may become a
party hereto and be bound by the provisions hereof, without becoming a member of the
Association, by the execution of an undertaking to that effect



                                      ARTICLE XVII
                                    FIELD DUES CHECKOFF

        Section 1. Effective May 1, 1994, each Employer shall deduct from the wages of all
Employees who are covered by this Agreement and who have signed and[delivered to the Employer
proper legal authorization for such deductions, a working dues check-off in the sum as certified by
the Union as being due and owing by the employee for each hour workied (whether regular time or
overtime). Should such sum result in a fraction of a cent, the fractions • I be increased to the next
higher full cent The amount per hour to be deducted for dues ch k-off shall be shown the
Employers' reporting form as cents per hour as computed in accordance Jith the above.

        Section 2. Each such Employer shall, within ten (10) days ~r the end of each payroll
week, transmit to the Depository, as provided in herein, amounts de'fcted during such payroll
week, together with the Employers' report of said deductions, which repart shall be on the same
form as is used by the employer for reporting payments due by the Empl?yer as contributions made
pursuant to this Agreement to the Health and Welfare and Pension Funds. The payments required
by this article shall be subject to all of the provisions of this Agreement regarding the collection of
fimd contributions.          ·                                              :

        Section 3. Any Employee who loses his good standing in his Ldcal Union by reason of his
failure to tender the Local Union periodic membership dues and o initiation fees uniformly
required, or who is in arrears in the payment of field dues to the Local Union, shall upon written
notice to that effect from the Local Union to the Employer, be dischargedL


                                     ARTICLE XVIII
                              POLITICAL ACTION COMMITIEE

       Section 1. The employer shall deduct from the wages of all Employees who are covered by
this Agreement and who have signed and delivered to the Employer pror_er legal authorizations for
such deductions, a contribution to the Cement Masons Local Union INo. 592 Political Action
Committee in the amount as certified by the Union as having been volr tarily contributed by the
employee.         .


                                                  21
          Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 31 of 43
                                                                                                       >




        Section 2. The Employer shall, within ten (I 0) days after the end of each Payroll Week,
transmit to the Depository as defined in this Agreement ammmts deducted during such Payroll
Week pursuant to this Article, together with the Employer's report of deductions, which report shall
be on the same form as is used by the Employer for reporting ·payments due by the Employer as
contributions made to the Health and Welfare and Pension Fund.


                                     ARTICLE XIX
                                LABORSAVING MACHINERY

       There shall not during the life of this Agreement be any restriction on the use of machinery
or labor saving devices used in the work covered by this Agreement If any machinery or labor
saving devices are used (such as a laser screed, paving machine, etc.), same shall be furnished by
the Employer and operated by the Employees pursuant to the terms of this Agreement.

                                       ARTICLE XX
                                       MANPOWER

The number of cement masons on any pour shall be determined by the Business Manager and/or
agents.                                                                    ·


                                     ARTICLEXXI
                               ALCOHOL AND DRUGS
Section 1.
Employees or applicants for employment (hereinafter "employees") who possess "illegal drugs" on
the job site, except for medication prescribed by the employee's physician or over-the-counter
medication, and employees functionally impaired from performing their duties due to "illegal
drugs" may be barred from the job site subject to the terms below. As used herein, the term "illegal
drugs" means any chemical substance whose (1) manufacture, use, possession or sale is prohibited
by law; and (2) any legally-dispensable controlled substance (medications available only as
prescribed by a licensed physician) obtained fraudulently or used by any individual other than the
person for whom prescribed.
Section 2.
An employee on the job site may be required to submit to a chemical test which demonstrates on-
site impairment if a reasonable, objective basis exists to believe that the employee is impaired on
the job site. A "reasonable, objective basis" will exist under the following circumstances:
        (A).    A first hand observation is made of the employee's job performance, and
        documented in writing prior to any tests; and
        (B). The employee's conduct or actions indicating alleged impairment shall be observed
        and documented in writing by two supervisors on the job site; and
        (C). A determination is made that the employee's conduct is symptomatic of drug
        impairment by a physician or health care professional qualified to make such a
        determination following a consultation with the employee.

                                           22
             Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 32 of 43




Persons refusing to submit, under the aforementioned circumstances, to test which complies with
                                                                          I
the minimum procedural guidelines set forth below may be barred from ,t he job site subject to the
terms below.
Section 3.
        An employee detennined to be impaired from drugs on the job s te, as a result of properly
implemented medical tests described in this Agreement, will, on first dccurrence, be offered the
opportunity to enter a rehabilitation or counseling program from a list of local programs provided
by the Union from which the employee may choose. If the employee er ters such a program, his
status as an employee will not be affected and he will be allowed continued access to the site under
the conditions established by the program.

Section 4.
         For purposes of this Agreement, being "impaired from illegal drugs" means the chemical
tests results demonstrate on-site functional impairment in accordance with the consensus of the
scientific community and at a metabolic levels accepted by the scientific /community show or infer
functional impairment

Section 5.
         The affected employee shall be advised of positive results by the employer's medical
                                                                         1
personnel and have the opportunity for explanation and discussion prior to the reporting of results
to ·the Employer, if feasible. The affected employee shall have the right to have his/her sample
independently retested by a laboratory of his/her choice at his/her expe~. If the independent retest
indicates that the specimen does not contain levels of substance in violation of the standards set
forth herein, the employee shall be put back to work immediately with reimbursement of the tests,
cost and full back pay and benefits.       .                               I
Section 6.
        Employees taking prescription medication which according to tlteir physician has physical
or medical side effects which could cause impairment on the job site sh~uld report the medication
to the employer's authorized medical personnel for the site. This infomiation shall remain strictly
confidential between the employee and the medical personnel. The me~cal personnel shall in tum
disclose any possible limitations on the employee's abilities to the Emp!pyer, who after conferring
with the Union shall make reasonable accommodations for those limitations. The medical
personnel shall adhere to the American Occupational Medical Ass?fiation's Code of Ethical
Conduct for Physicians Providing Occupational Medical Services (adopted by the Board of
Directors of AOMA on July 23, 1976) and to the AOMA Drug Screenin~ in the Work Place Ethical
Guidelines (adopted by the Board of Directors of AOMA on July 25, 1986).

Section 7.                                                                 I
        Any information regarding the test results will be held in strictest confidence by the
Employer. Neither the Employer nor any of its medical personnel, supervisors or other personnel
shall disclose any information regarding the fact of testing or the results of testing of any employee
to the Owner or to any other employer or employee.

                                                 23
           Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 33 of 43




  Section 8.
         The rules and requirements contained in this Agreement shall apply to management and
  supervisory personnel to the same extent as other employees.

 Section 9.
        No employee shall be required to sign any waiver limiting liability of employer,
 owner/client, testing lab or any person involved in the chain of custody of the specimen nor any
 consent abrogating any provision of this Agreement.

 Section 10.
        The Union is not responsible for ascertaining or monitoring the drug-free status of any
 employee or applicant for employment.

 Section 11.
         The employer shall provide training to all management, security and supervisory personnel
 who have responsibility for the oversight of employee activities or work performance, in the
 recognition of impairment from drugs and work place materials or substances that may cause
 physical harm or illness. Such training will include the observation, documentation and reporting
 skills necessary for compliance with this Policy, and procedures and methods for work place
 substance evaluations and analysis.

 Section 12.
        All employees, upon hire, shall receive instruction in, and a copy of the policies and rules
 applicable to their employment and work assignments prior to access to the project

 Section 13.
        The Employer shall establish and implement a program that assures that all managers,
 supervisors and employees are instructed in any changes in the existing procedures and methods.

  Section 14.
         Subject to the restrictions on medical tests contained in the Agreement, bodily fluids such as
· blood and urine samples shall be handled in the following manner:

         (a)     Collection shall be by a physician or health care professional. Specimen containers
         shall be labeled with a number and the donor's signature and shall be closed with a
         tamper-proof seal initialed by the donor and collecting agent. The labeling shall be done
         in the employee's presence and in the presence of a Union representative if the employee
         chooses.

         (b)    The specimen number and identifying information on the donor shall be
         entered on a log and signed by the collecting technician in the presence of the employee-
         and that of a Union representative if the employee chooses-and the employee shall initial
         the proper line on the log entry.

                                                  24
              Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 34 of 43




        (c)    The volume of such sample shall be such that su:fficien amounts will remain for
        both confirmation tests and independent testing.

        (d)     Samples shall be stored in a scientifically acceptable maJer.

        (e)    All handlers and couriers of the sample must com_nJ~ete entries and identify
        themselves on a proper chain of custody form.

        (f)     Confirmation tests by an alternative scientific method must be performed. After
        testing and confirmation testing, the facility must retain a sufficient portion of the sample
        for independent retesting and store that portion in a scientifically acceptable, preserved
        manner for thirty (30) days--unless the employee or the Uniod requests an extension of
        time.

        (g)     Results shall be communicated in writing to the Empfoyer's medical personnel
        within seventy-two (72) hours. The laboratory may only repprt drug concentrations if
the appropriate test indicates that the specimen contains levels of substanbe(s) in violation of the
standards established by this Agreement Information on test results and the fact       of testing shall
be communicated only to those who must know the information in ~rder to ensure safety and
enforce the Agreement's rules. Copies of all documents-including bu~ not limited to test results,
computer printouts, graphs, interpretations, and chain of      custody for s-shall be delivered to
the donor.

       (h)     On the day that the sample is taken, the Employer ma)f send the employee home
       for the remainder of the day, but shall arrange transportation atl its expense and not allow
       the employee to drive home.




                                                 25
          Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 35 of 43



                                          STIPULATION

   In signing this stipulation, the undersigned [employer] [employer association on behalf of its
members] [union] agrees to be bound by all the terms and provisions of the Agreement establishing
procedures for the resolution of jurisdictional disputes in the construction industry know as the Plan
for the Settlement of Jurisdictional Disputes in the Construction Industry. In particular, the
undersigned agrees to abide by those provisions of the Plan requiring compliance with the decisions
and awards of the Administrator, arbitrators or National Arbitration Panels established under the
Plan, and to fulfill the obligations set forth in the Agreement.

   This stipulation shall run for the term of the Agreement and shall continue in effect for each year
thereafter unless specifically terminated effective upon the anniversary date of said Agreement, in
accordance with the notice provisions contained in the Agreement. The effective date of this
stipulation shall be the date it is received in the Plan Administrator's office.
            Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 36 of 43




                                         APPENDIX "A"
                                         JURISDICTION
                                          AGREEMENT

Entered into between the United Brotherhood of Carpenters and Joiners of America and the
Operative Plasterers and Cement Masons International Association of the United States and
Canada, at the Headquarters of the first named organization, Carpenters Building, Indianapolis,
June 13, 1944.

This Agreement, entered into by and between the United Brotherhood of Carpenters and Joiners of
American and the Operative Plasterers and Cement Masons International Association of the United
States and Canada in the matter of Jurisdiction to govern the fabricationl and setting of screeds and
                                                                          1
forms used in connection with the placing and finishing of cement or colrete, shall be as follows:
        I. The setting of screeds of lumber, metal or other materials to etermine the proper grade
of concrete, when used to serve as forms, such as 2"x4"'s, or other pl · pieces of material, when
held in place by stakes and/or spreaders shall be done by Cement Masohs, members of the O.P. &
~~                                                                        I
        A screed is a strip of wood or metal used as a guide for leveling or grading a concrete floor,
slab or sidewalk.

        2. The fabricating of all screeds and stakes, for any purposes, and the construction and
setting of all forms shall be done by carpenters, members ofU.B. of C.& IJ. of A.
        A form is a buildup section of wood, metal or composition board used for the purpose of
molding concrete to a given line or shape.

        3. Any bulkhead that is one single board in height and that has t o key attached or which is
not notched or fitted shall be set and braced is used as a screed. The t rm bulkhead shall mean a
form or screed erected for the purpose of separating pours of concrete. /ADY bulkhead that must be
notched or fitted, or which has a key attached, or which is over one board high, or any bulkhead that
                                                                         1
is not used as a screed, shall be fabricated and set by carpenters.

For the U.B. ofC. &J. of A:            For the O.P. & C.M.I.A.:           I
M.A. Hutcheson,                      John E. Rooney
First General Vice-President           General President


John R. Stevenson,                   John J. Hauck
Second General Vice-President           First Vice-President
          Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 37 of 43



                             CEMENT MASONS JURISDICTION

 1. All concrete construction, including foremanship of same, such as buildings, bridges, silos,
 elevators, smoke stacks, curbs and gutters, sidewalks, street and roads pavings, alleys and
 roofs, of mass or reinforced concrete slabs and all flat surfaces of cement, rock asphalt, the
 laying, spreading and finishing of all types of bituminous concrete including all types of
 asphalt floors and pavements. All types of portland based, epoxy based, gypsum based or
 polymer based, etc. materials used on all types of new and restoration application. The
 operation and control of all types of Vacuum Mats used in drying of cement floors in
 preparing same for finish, the operation of power driven fl.oats and troweling machines be
 that of the Cement Masons. Mastic flooring, whether laid free-handed as in precast forms on
 the job, otherwise known as asphalt or mastic tile, and all other types of resilient floor
 construction, using any color pigment when mixed covering, the finishing or washing of all
 concrete with cement in any other form mosaic and nail coat whether done by brush, broom,
 trowel, float or any other process including operation or machine for scoring floors, or any
other purpose they may be used for in connection with the Cement Masons' Trade. The
rodding, spreading and tamping of all concrete and the spreading and finishing of all top
materials, sills, coping, steps, stairs, and risers and running all cement, and plastic materials
6" base or less shall be the work of the Cement Mason, all preparatory work on concrete
construction to be fmished, or rubbed, such as cutting of nails, wires, wall ties, etc. patching,
brushing, chipping and bush hammering, rubbing or grinding if done by machine or
carborundum stone of all concrete construction, setting of all strips, screeds, stakes and
grades and curb forms. All glass set in cement. The pointing and patching and caulking
around all steel or metal window frames that touch concrete. Also, the pointing and patching
and caulking of all concrete including precast. The laying and fmishing of Gypsum Material
Roof. All dry packing, grouting and finishing in connection with setting all machinery such
as engines, pumps, generators, air compressors, tanks, and so forth, that is set on concrete
foundations. All prefabricated and prestressed concrete construction on the job site and in
the shop, including the supervision of same, such as sidewalks, steps, floor slabs beams, joists,
walls and columns, also the screeding, finishing, rubbing, grouting, pointing and patching of
same. The curing of finished concrete, wherever necessary, whether by water, chemical
compounds or otherwise, shall be part of the jurisdiction. Darbying, trowel finishing of all
types oxychloride and epoxy floors, walls, etc. shall be the work of the Cement Mason;
including all types of oxychloride granolithic or terrazzo composition floors, hand grinding,
machine grinding or shot blasting ; the preparation of all subfloor surfaces, bonding; the
preparation and installation of ground or base courses, steps, and cove base. The purpose
and intent of the six-inch base law will not be defeated. All magnesite composition
installation work of the O.P. & C.M.I.A. shall be done under the supervision of a competent
and qualified Cement Mason.

       Section la. All types of maintenance and utility concrete work.

       Section lb. No Local Union shall be allowed to use any influence to change the
original specification on any job where cement base is specified. Plasterers must assist the
Cement Mason/Plasterer in every way so the intent and purpose of the six-inch base law will
not be defeated.
            Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 38 of 43




        Section le. Cement Masons claim the waterproofmg of all r ork included in their
jurisdiction, such as Thoroseal, Ironite, Plastedweld and any similar l! roducts, regardless of
the tools used or methods of application, or color of materials used aj d regardless of the type
of base these materials may be applied to.
                                                                           I


     Section ld. All Epoxy injection and all types of Crack Sealing shall be the work of the
Cement Mason.

        Section le. The regulation of the size of the hand finishing trowel shall be a matter of
local autonomy.

       Section lf. When Local Unions with Cement Maso~lasterer members are
negotiating agreements with their Employers, the regulations governing the use of troweling
                                                                       1
machines should be made part of their agreements.

       Section lg. No member of this Local Union, nor any meJ ber of any other Local
Union of the O.P. & C.M.I.A. working in the jurisdiction of t~ Local Union, will be
permitted to work upon any job where a floating machine or a troweling machine is being
operated on any floor, sidewalk, loading dock or any other flat surf, ce, no matter if cement,
concrete or any other plastic material is being placed and finished, when such machine is
used for the final operation, or when another Cement Mason, or p ement Masons, do not
handfloat or handtrowel after each and every operation of such machine or machines. The
operation of such machines shall be the work of Cement Masons.

       Section lh. All applied sports surfaces including playgrounds, tennis courts, running
tracks etc. is the work of the cement mason.                       /

       Section li. All pervious concrete, commercial, residen~al, utility, heavy and
highway, shall be the jurisdiction of Cement Masons Local 592. /An preparation, set-up,
pouring, placing, screeding, finishing, curing shall be the jurisdii tion of Cement Masons
Local 592.                                        ·

·       Section lj. Concrete polishing and all aspects from preparation to finished product
shall be the work of the cement masons. all prep work, floor repJ ir, sealing of cracks and
joints, caulking, etc., and any work needed to get the surface ~eady for grinding and
polishing shall be the work of the cement masons. All toppings, c°iatings, decorative strips,
control joints, in-lays will be done by the cement masons. all grinding and polishing, from
the lowest grit to the highest grit, including grinding, honing, 1ensifying, polishing and
burnishing, shall be done by the cement masons. All decorative applications, saw cutting,
staining, and sealing, etc. will be done by the cement masons. Any grinding/polishing
machine, whether it be a walk behind manual or seated and driven, including any
grinding/polishing attachment to a seated and driven piece of equ( ment, shall be the work
of the cement masons.
             Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 39 of 43




                                 PLASTERER JURISDICTION
                                 Jurisdiction of Work

Local 592 shall have full and exclusive work jurisdiction over the plastering, cement masonry
and shop industries. The work jurisdiction shall include, but no be limited to, the supervision
and perfonnance of the production, installation and maintenance of all ceilings, floors, walls
and of all cement construction of every description, kind and character. Local 592 shall be
composed of journeypersons, apprentices and any other type of worker employed on any
kind of work allied to or connected in any manner with the plastering, cement masonry, and
shop industries.

Section 2.    The plasterer shall have jurisdiction over, but shall not be limited to:

       (A) All interior or exterior plastering of cement, stucco, stone imitation or any
       patent material when cast, the setting of same, also corner beads when stuck
       must be done by practical plasterers of the OP&CMIA. This includes the
       plastering and fmishing with hot composition material in vats, compartments
       or wherever applies; also the taping and pointing of all joints, nail boles and
       bruises on wallboard, and/or drywall, regardless of the type of materials or
       tools used; also the setting in place of plasterboard, ground blocks, patent dots,
       cork plates, brownstones, and acoustical tile including temporary nailing,
       cutting and fitting in connection with the sticking of same.

       All acoustic blocks when stuck with any plastic materials, regardless of
       thickness, shall be the work of the plasterer only. Also the sticking, nailing,
       and screwing of all composition caps and ornaments. The preparing;
       scratching and browning of all ceilings and walls when finished with terrazzo,
       or tile shall be done by plasterers of this Association, allowing sufficient
       thickness to allow the applying of the terrazzo or tile and the application of any
       plastic material to the same must be done by members of the OP&CMIA who
       are practical plasterers. The preparation, installation, and repair of all
       interior and exterior insulation systems and the fireproofing of all steel beams,
       columns, metal decks and vessels shall be the work of the plasterers.

       (B) Local unions shall have autonomy governing the mixing of all materials
       but shall not deviate from manufacturers' standards or the specifications of the
       American Standards Association.

      (C) All casting must be done by members of the OP&CMIA. The applying of
      any plastic material to soffils, ceilings and perpendicular work, and the
      fmishing, rubbing, polishing and cleaning, whether done by hand, machine, or
      any other method, is recognized as the work of the plasterer, except a base six
      inches or less. This does not include such patching and brushing, covered in
      Section 4 of this Article. No member of this Association shall be allowed to
      Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 40 of 43




work to any comer beads that are put on beams, arches or grJin ceilings unless
same are stuck by the plasterer. This includes window heads !Ind door heads.

(D) All cement plastering shall be supervised and executed b the plasterer on
walls, over and above six (6) inch base.

(E) Plasterers claim all waterproofmg of work included in their jurisdiction,
such as Thoroseal, Ironite, Plasterweld and any similar products, regardless of
the tools used, or method of application, color of materials used and regardless
of the type of base these materials my be applied to.

(F) All casting, installing, finishing, rubbing and cleaning, w] ether by hand or
machine, of_all imitation stone shall be the work of the members of the
OP&CMlA.

(G) All mouldings run in place and all staff work, the making of templets and
horsing of moulds in and or buildings must be made ~nd produced by
members to the OP&CMIA. All mortar boards must b~ raised at least
eighteen (18) inches above the scaffold.

(H)     Casting shall be permitted as follows:

       ~tDomes that do not exceed two (2) feet in diamefe
                                                        [I r may be


       (2) Niches may be cast and stuck in place providing t ey do not .
       exceed two (2) feet in width and four (4) feet in length.

       (3) Mouldings clustered with enrichment may be cast.

       (4) Cornices may be cast where and when it is not practical to
       run in place with a mould. This has reference pnhcipally to
       light troughs, etc. that require electrical wiring or reflectors
       inside, and this does not include block or similar mouldings that
       exceed six (6) feet in total length from mitre to mitre. ,

       (5) Beams, columns, and pilasters shall not be cast ,inless they
       are totally enriched and have no members parar eling one
       another.                                               /.

       (6) On an alteration where the work which would ordinarily be
       run cannot be done without causing undue interfereJ ce with the
       occupancy of the premises and undue delay in perfbrmance, it
       shall be permissible to case such work with the consent of the
       Local Union.
Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 41 of 43



    (7) All small spandrels or panels und~r two feet, small caps and
    other similar work may be cast.

    (8) All caps not exceeding two feet in diameter may be cast.


    (9) Diminished fluted pilaster and columns or pilaster and
    columns with entasis may be cast.

    (10) Small pattern ceilings of geometrical design: coffered
    ceilings when panels do not exceed twenty-four inches at the
    ceilings or minor line and :fifty-four inches at the bottom or
    major line may be cast.
                    SKIM OR GLAZE COATING

    A. Taping and pointing of all joints, nailholes, and bruises on
    wallboard and/or drywall, regardless of the type of materials or
    tools used and all other wall and ceiling surfaces.

    B. The surface produced by the application of the same pointing
    material as used in the pointing and taping of the joints,
    regardless of the material used, to the entire wallboard and/or
    drywall surface for the purpose of producing a uniform surface
    compatible with the pointed and taped joints and the pointing
    and taping in connection therewith.

     C. The gauging and/or mixing of all materials used in the
     patching and plastering of joints and imperfections in the
   . wallboard and/or drywall.


    D. the gauging and/or mrung of the materials for the
    application of "skim coat" or "glaze coat" plastering or
    imitation acoustical finishes.

   E. Plasterers of Local #592 shall perform all work listed above
      and all work or processes which represent technological
      change, replacement, modifications or substitution for the
      work described above.
             Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 42 of 43




                                       APPENDIX A
                                 TERRITORY JURISDICTION

 PHILADELPHIA AREA 592                            ALLENTOWN AREA 233
 Philadelphia County                               Lehigh Colfty
 Bucks County                                      Carbon Co?11ty
 Chester County                                    Northampton County
 Delaware County                                   Schuylkill Jcounty (plasterers only)
 Montgomery County
                                                   READING AREA 105
                                                    Berks Cofty

  SCRANTON/WJLKES-BARRE/WJLLIAMSPORT 100         HARRISBUltG AREA 94
  Lackawanna County                                Dauphin Cbunty
  Luzerne County                                   Lebanon tjmnty
· Wyoming County                                   Northumb~rland County
  Susquehanna County                               Montour 9ounty
  Bradford County                                  Snyder County
  Sullivan County                                  Juniata Cqunty
  Tioga County                                     Perry County
  Lycoming County                                  Cumberland County
  Union County ·                                   Franklin County
  Wayne County                                      Fulton Cqunty
  Pike County                                      Schuylkil Co. (=• m~mdy)
  Monroe County
  Columbia County

YORK AREA 107                                      DELAWARE AREA 36
York County                                         State of Delaware
Lancaster County
Adams County
Berks County (Plasterers only)

CAMDEN, NJ AREA 699                                MARYLAND AREA 36
Camden County                                       Cecil CJunty
Gloucester County
Salem County

ATLANTIC OTY, NJ AREA 33                        TRENTON, NJ AREA 5
Ocean County                                       Burlington County
Atlantic County                                    Mercer County
Cape May County                                    Hunterdon County
Cumberland County                                  Somerset County
                                                   Monmouth County
                                                   Middlesex County
                                                   Union County
        Case 2:19-cv-05560-MSG Document 1 Filed 11/26/19 Page 43 of 43
             INDEPENDENT CONTRACTORS AGREEMENT
                            WITH
       PLASTERERS AND CEMENT MASONS UNION LOCAL NO. 592

      PLASTERERS AND CE:tvIBNT MASONS UNION, LOCAL NO. 592 ("Union") and the
Undersigned Employer agree that: .

         1.    The Employer hereby recognizes the Union as the sole and exclusive collective

bargaining representative of all of its employees performing work within the work geographic

jurisdiction of the Union.

         2.    The Employer shall be, and is hereby, bound by all of the terms and conditions of

employment contained in the attached Independent Contractor's agreement between the Union

and the Employer governing the Employees' terms and conditions of employment in each of the

particular geographic areas where the below-named Employer shall hereinafter perform work

within the Union's work jurisdiction that are effective on the date of this Agreement, as well as,

any additions, modifications, extensions and renewals thereof as may occur subsequent to the

execution of this Agreement in accordance with the process described therein.

         3.     This agreement shall be effective as of the· date set forth below and shall remain in

full force and effect as provided within the above-described collective bargaining agreement with

the Union.

PLASTERERS AND CE:MENT MASONS
UNION, LO~~L           mpoN
                  NO. 592

By:           1/~f-~
      MIKE FERA
      PRESIDENT/BUSINESS MANAGER

DATE:_~/~0_-~_5---'--0              6~-
PHONE NO.            ?t&- 7f 3 - '81 Lf r
 CELLNO.           ?JJ-1fJ;- /(JJ
                ~j°'~ --      lf~ - jJ lfL
                                                                                  ;Jr osoi;
FAX NO.


                                                             CITY          STATE        ZIP CODE
This Agreement cannot be altered.

                                                                                       73350-1
